DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a Non-Final Rejection. This action is in response to the application filed on May 28, 2020.
Claims 1-14 are currently pending and have been examined. 

Claim Objections
Claim 9-14 are objected to because of the following informalities: 
claim 1 should be claim 8 (referring a method claim)
 Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps of accessing a loan-product database, determining a price for each loan product, and applying eligibility rules for each loan product of the number of loan products. The recited steps, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind  and a method of organizing human activity (fundamental economic principles or practices) includes commercial interactions but for the recitation of generic computer components. That is, other than reciting the generic computer component such as “a digital lending platform” and “one or more server”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “a digital lending platform” language, “determine” in the context of this claim encompasses evaluating loan products information to generate loan information.  In the context of this claim encompasses accessing a loan-product database, determining a price for each loan product, and applying eligibility rules for each loan product of the number of loan products should be rejected such that a human manually performing the steps.  The recitation of the generic computer components does not take the claim limitations out of the mental processes grouping. These limitations falls 

Next, the claim is analyzed to determine if it is integrated into a practical application. In 
particular, the claim recites following additional elements – “a digital lending platform”, “one or more server”, “the application stack”, “a loan-product database”, “a pricing algorithm”, and “an eligibility rules engine”. The claim recites additional limitation of using computer components to perform the steps in an online (digital network) environment. The processors (computers) in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of collecting, estimating, and determining transaction which are mere extra-solution activities (instructions to apply the exception using a generic computer component).  Also, the network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.  The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving data and analyzing data and generating data, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing components (processors) are anything other than generic processors, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2.

Viewing the limitations as an ordered combination does not add anything further than 
looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to (Step 2B: NO). The claim is not patent eligible.

The analysis above applies to all statutory categories of the invention including 
independent claim 8 (method). Furthermore, the dependent claims 2-7, and 9-14 do not resolve the issues raised in the independent claim 1. Accordingly, claims 2-14 are rejected are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being  
anticipated by Bramlage et al (US8666885), hereinafter Bramlage.
Regarding Claim 1 and 8

A digital lending platform with integrated product, pricing, and eligibility, comprising: (see at least [Col 2, line 41-46]. Bramlage discloses that a computer automated method for creating, organizing, and updating a centralized and searchable database of a plurality of lending institutions' underwriting and interest rate pricing guidelines for loan products is utilized to search for the optimal loan products available.)
the application stack including: 
a loan-product database including each loan product of a number of loan products offered through the digital lending platform; (see at least [Col 2, line 46-52]. Bramlage discloses that a method of interfacing a customer computer or device to an additional computer or device through a network interface for searching a loan broker lender database comprising a plurality of lending institutions' underwriting and pricing guidelines on behalf of a customer is utilized to search and qualify for, rank, and present the optimal loan products available. The method comprises the steps of receiving and storing consumer information within the additional computer or device, performing one or more calculations including use of the consumer information to obtain credit related values, and creating a consumer profile comprising consumer information and the results of credit related value calculations..)
a pricing algorithm configured to determine a price for each loan product of the number of loan products; (see at least [Col 2, line 46-52]. Bramlage discloses that the method comprises the steps of receiving a first lender subset database and receiving a second lender subset database, modifying one or more subset databases with a minimum compliance level of data, and storing all subset database information in the loan broker lender database such that matching and optimization (pricing algorithm) of loan products or pricing for a consumer may be performed.)
and an eligibility rules engine including eligibility rules for each loan product of the number of loan products (see at least [Col 3, line 4-10]. Bramlage discloses that the first lender subset database and all subsequent lender subset databases are organized into a numerical loan broker database matrix functioning as limits with the resulting data comprising the minimum compliance level of data. Programming logic can then match the best available loan products with associated rate pricing to the consumer's qualifications and needs (eligibility rules) found in the consumer profile.)

Regarding Claim 2 and 9
Bramlage, as shown, discloses the following limitations:
The digital lending platform of claim 1, wherein the pricing algorithm is configured to determine the price for each loan product of the number of loan products in accordance with loan parameters including loan risk, lock term for a locked rate, and interest rate. (see at least [Col 10, line 38-46]. Bramlage discloses that FIG. 6 shows a representation of fields within the loan broker lender database including the minimum compliance level of data in accordance with an embodiment of the present invention. The actual database is a numerical matrix generated by receiving and storing data from a plurality of lending institutions. Each institution has specific underwriting and pricing guidelines(loan parameters including loan risk, lock term for a locked rate, and interest rate) for the loan products that they offer comprising loan characteristics, qualifying ratios and limits, base rate pricing, yield spread rate pricing, and rate add-ons.

Regarding Claim 3 and 10
Bramlage, as shown, discloses the following limitations: 
The digital lending platform of claim 1, wherein the eligibility rules include rules for minimum credit scores, maximum loan amounts, maximum loan-to-value ratios for loan amounts to assets, or a combination thereof. (see at least [Col 10, line 54-65], [Col 13, line 43-55].  Bramlage discloses that credit score, loan amount, cash-out amount, loan-to-value ratio (LTV), combined loan-to-value ratio (CLTV), front DTI, back DTI, PITI reserve requirements, tradeline requirements, payment history, bankruptcy history, foreclosure history/information, notice of default history/information, interest only versus fully amortizing, product terms, use of proceeds, lien position, property type, occupancy type, property location, documentation type, and employment type. This baseline criteria is uniformly collected from each individual lender and is then modified as necessary, organized, and stored in conjunction with like criteria from all other lending institutions
[Col 13, line 43-55] In the present invention, these qualifying limits 585-12 and characteristics 585-11 are entered into a standard format into the loan broker lender database 585 such that a plurality of numerical matrices may be created within a lending institution's specific product line(s). A consumer profile 502 would be run against the sub-categories under each characteristic to match the profile with the lenders' products to see which lending institution(s) offer the product sought by the consumer.)

Regarding Claim 4 and 11

The digital lending platform of claim 3, wherein the eligibility rules include rules for loan-level price adjustments. (see at least [Col 12, line 38-53]. Bramlage discloses that utilizing some components of the loan broker computing apparatus of FIG. 1, a loan broker server 50 is able to interact with the lender server(s) 10 over the network 40 for the purpose of creating, organizing, and updating a centralized and searchable loan broker lender database 585 of a plurality of lending institutions' underwriting and pricing guidelines for loan products. The loan broker lender database includes guidelines (loan-level price adjustments) 585-10 comprising qualifying limits 585-12 and characteristics 585-11, base rate pricing 585-20, yield spread pricing 585-30, and rate add-ons 585-40 comprising base rate add-ons 585-41 and yield spread add-ons 585-42 further comprising term add-ons 585-411 and stand alone add-ons 585-43. The loan broker lender database 585 is comprised partly of a minimum compliance level of data obtained by the loan broker server(s) 50 from each lender regarding that lender's loan products.)

Regarding Claim 5 and 12
Bramlage, as shown, discloses the following limitations: 
The digital lending platform of claim 1, wherein the digital lending platform is configured to access the loan-product database, execute the pricing algorithm, and run the eligibility rules engine a number of times for each potential borrower of a number of borrowers depending upon loan-application changes. (see at least [Col 14, line 39-67]. Bramlage discloses that each lender's product line is assigned a particular type of pricing, base rate or yield spread rate, and the information and rates are entered for each respective lender. Each individual lending institution may utilize and present this specific loan product information differently, and an embodiment of the present invention creates and updates a standardized, centralized and searchable loan broker lender database 585 containing in part this information.
Once a consumer profile 502 is given a “yes” or “no” for qualification of one or more of a lending institution's loan products, the profile is matched against the rate pricing for a particular lender. The programming logic matches the appropriate numerical matrix in the loan broker lender database 585 to determine which rate is applied in both the base rate and yield spread rate pricing scenarios for each particular loan product.)

Regarding Claim 6 and 13
Bramlage, as shown, discloses the following limitations: 
The digital lending platform of claim 1, further comprising: an administration portal of the application stack provided as a graphical user interface ("GUI") configured for display on a screen of a lender representative's display, wherein the administration portal is configured to display the price for each loan product of the number of loan products, enable any loan product of the number of loan products to be activated or deactivated, enable margins to be managed for each loan product of the number of loan products, or a combination thereof. (see at least [Col 9, line 58-61], [Col 18, line 61-67, Col 19, line 1-5]. Bramlage discloses that FIGS. 10A-10D show representative examples of consumer output in accordance with an embodiment of the present invention.
The loan broker server 50 also includes a processing unit 510, a display 540, an output device 550, and a mass memory 560 all interconnected along with the network interface 530 via a bus 520.
The invention provides several advantages compared to current related technologies, although all advantages are not necessarily present in every embodiment of the invention. The customized search engine provides complete transparency into the loan process by presenting (a graphical user interface ("GUI") configured for display on a screen of a lender representative's display) the information required to find the best available loan product at the lowest rate, monthly payment, Annual Percentage Rate (APR), and associated fees and closing costs. This invention is not limited solely to home mortgages, and in addition to obtaining the best available loan product, the consumer's direct search potentially enables avoidance of the traditional loan broker process and associated fees.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being  unpatentable 
over Bramlage et al (US8666885) in view of Poll et al (US2017/0186116), hereinafter Poll. 
Regarding claim 7 and 14
Bramlage fail to teach that the digital lending platform comprising an automated quality-assurance system of the application stack.
Poll discloses the following limitation:
The digital lending platform of claim 1, further comprising: an automated quality-assurance system of the application stack including automated test-case derivation, eligibility verification, loan-level price- adjustment verification, lock-policy verification, or a combination thereof. (see at least [0383][0384].Poll discloses that FIG. 5 illustrates a brief workflow of the controls and balances, steps 400 to 413, to ensure accuracy of data being reported and reduction of unwarranted notices/interactions. FIG. 5 is a more detailed workflow showing the redundancies incorporated into the business method to prevent poor data quality. This figure outlines the steps that act as part of the control to ensure that the information entered into the system is trustworthy (quality assurance).
As with any data dependent system, the integrity or quality of the data is paramount. Automated processes will incorporate a redundancy whereby the task completed by automation is performed again, but in a different method when insufficient data elements are returned.)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified the digital lending platform comprising an automated quality-assurance system of the application stack because doing so would provide the comprehensive verification tools of platform by weighting key evaluation criteria derived from the information attributes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUCKHWAN CHON/Examiner, Art Unit 3691                                                                                                                                                                                                        


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691